PER CURIAM.
This court having on July 17, 1936, issued a rule on counsel for appellant to show cause within 20 days why this appeal should not be dismissed for failure to comply with the rules in criminal cases as announced by the United States Supreme Court on May 7, 1934, and an answer to said rule having been filed on August 19, 1936, and counsel for appellee having filed a motion to dismiss this appeal, and counsel for appellant having filed an answer thereto, and these matters having heretofore been submitted to Honorable Evan A. Evans and Honorable William M. Sparks, Judges of this court,
It is ordered and adjudged by this court that this appeal be, and the cause is hereby, dismissed.